SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly Report Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2017 OR ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-55183 Home Bancorp Wisconsin, Inc. (Exact name of registrant as specified in its charter) Maryland 46-3383278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3762 East Washington Avenue, Madison, Wisconsin (Address of Principal Executive Offices) Zip Code (608) 282-6000 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such requirements for the past 90 days.YES☒
